Title: From George Washington to Samuel Huntington, 17 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town April 17th 1780
          
          In consequence of the Detachments of Infantry already made from hence to the Southward & the One now on the march—and from the probability there is, that the Enemy mean to prosecute their measures in that quarter with vigor, I have thought it expedient to send a respectable reinforcement of Artillery—Officers & Matrosses there likewise. I would however beg leave to suggest that I find it may be necessary for Congress, in order that harmony & consistency may be preserved in our arrangements, to pass some Resolutions on a point respecting this line, which I shall take the liberty to state.
          The Four Battallions of Artillery which have hitherto acted in this Quarter, have been arranged & considered, as forming a line—and the principles established by Congress in their Act of the 24th of November 1778 for governing promotions in the State lines, have been adopted with respect to them—Vizt that the Officers should rise Regimentally to the rank of Captains & from thence as Field Officers in the line of the Four, according to seniority; which principles have been also adopted in the case of the Four Regiments of Cavalry & the promotions which have taken place in both since, have been made accordingly. In this arrangement of the Artillery, the Battallion in South Carolina for want of a proper knowledge of its state & of the footing on which it stood, was not comprehended—and the Officers of it I have been informed, have been generally promoted on a Regimental principle to this time—so that Colo. Beekman the present Commanding Officer, who succeeded on the death of Colo. Roberts after the action of Stono—tho a much junior Officer before, will command Lt Colo. Carrington, who is going with the reinforcement detached. This is an injury, but I am persuaded as Colo. Carington is himself, that it is not remediable now and under

which he seems well disposed to acquiesce, as any proceedings having a retrospect & to alter the promotions which have taken place by authority, though they might not have been strictly regular, would lead to many difficulties. But to prevent the like in future and the consequent discontents which would arise—I would submit it to Congress, whether it will not be expedient for them to take up the business where it now stands—and pass a Resolution for placing this Battallion in future on the same footing with the Others, & determining that the promotions in it hereafter & through the whole of the Artillery Battallions, shall be made agreable to the principles I have mentioned, except where it may be the pleasure of Congress, to depart from them. If this is not done & the present system with respect to it continues, it may lead in the course of service to disagreable consequences, as in case of the death or fall of Colo. Beekman & in like manner of his successors one after another, the injury would be repeated in the promotions of Junior Officers, which would not be acquiesced under & which would be a perpetual source of uneasiness.
          I would also take the liberty to inform Congress, that there is a Company of Artillery now in South Carolina commanded by a Captain Kingsbury, which was raised in North Carolina. This Company exists at present on an independent plan—unconnected with any Batallion. As these little Corps are found to be attended with many inconveniences and we are endeavouring to reform them as fast as circumstances will permit, I would submit it to Congress, whether it may not be best for them, to attach it to the South Carolina Battallion, reserving to all the Officers their ranks at the time according to the Commission, they have actually received—or the ranks in which they command, sanctioned by authority. The Battallion will then as I have been informed, have only Seven Companies & will still want five to complete it to the establishment of the rest. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obed. st
          
            Go: Washington
          
        